                                                                                         YAAKOV SAKS*
                                                                                           JUDAH STEIN 
                                                                                      RAPHAEL DEUTSCH ^
                                                                                         RACHEL DRAKE ▪
                                                                                          DAVID FORCE 

                                                                                     NJ & NY Bar Admissions
                                                                                      ^ CT & NJ Bar Admissions
                                                                                              ▪ NJ Bar Admission
                                                                                 *Federal Court Bar Admissions
                                                                   CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN


  285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com



  April 7, 2020

  Via CM/ECF
  The Honorable Jesse M. Furman
  United States District Court
  Southern District of New York

         Re:      Guglielmo vs Craft Sportswear NA, LLC
                  Case #: 1:19-cv-11845-JMF

  Dear Judge Furman:

  We represent the plaintiff in the above matter. We write with the consent of Defendants to
  respectfully request that the initial conference currently scheduled for April 22, 2020 at 3:00pm be
  adjourned to a later date due to the ongoing pandemic. Additionally, as part of this request, we ask
  that the deadline to mediate be extended from April 8, 2020 to May 8, 2020. Due to the ongoing
  pandemic as well as the upcoming holidays it has been difficult to stay in touch with clients and
  coordinate a time to conduct the mediation. This extra time should allow for that.

  This is the first request for an adjournment.

  We thank Your Honor and the Court for its kind considerations and courtesies.


                                                              Respectfully submitted,

                                                              s/ David Force
                                                              David Force, Esq.

  cc:    All Counsel of Record via ECF

Application GRANTED. The initial pretrial conference previously scheduled for April 22, 2020 is
ADJOURNED to June 3, 2020 at 3:15 p.m. The deadline for mediation is two weeks before that date.
The Clerk of Court is directed to terminate ECF No. 13. SO ORDERED.


                              April 8, 2020
